Case 8:20-cv-00032-KK Document 18 Filed 06/10/20 Page 1 of 1 Page ID #:41




 1                                        JS-6
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 7
 8                                           ) Case No 8:20-cv-00032-KK
       JOSE ANTONIO ESCOBEDO
 9                                           )
       ALANIS,                               )
10
                 Plaintiff,                  ) [PROPOSED]
11                                           ) JUDGMENT
          vs.
12
                                             )
       ANDREW SAUL,                          )
13
       Commissioner of Social Security,
                                             )
14         Defendant.                        )
                                             )
15
16
           The Court hereby approves the parties’ Stipulation to Voluntary Remand
17
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
18
     (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
19
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
20
     action is remanded to the Commissioner of Social Security for further proceedings
21
     consistent with the Stipulation to Remand.
22
23
     DATED: June 10, 2020
24                                         HON. KENLY KIYA KATO
25                                         UNITED STATES MAGISTRATE JUDGE
26
27
28
